Title: John Adams to Abigail Adams, 15 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feb. 15. 1777
     
     Mr. Hall, by whom this Letter will be sent, will carry several Letters to you, which have been written and delivered to him, several Days. He has settled his Business, agreably.
     I have not received a Line from the Massachusetts, since I left it.
     Whether We shall return to Philadelphia, soon, or not, I cannot say. I rather conjecture it will not be long. You may write to me, in Congress, and the Letter will be brought me, wherever I shall be.
     I am settled now agreably enough in my Lodgings, there is nothing in this Respect that lies uneasily upon my Mind, except the most extravagant Price which I am obliged to give for every Thing. My Constituents will think me extravagant, but I am not. I wish I could sell or send home my Horses, but I cannot. I must have Horses and a Servant, for Congress will be likely to remove several Times in the Course of the ensuing Year.
     I am impatient to hear from you, and most tenderly anxious for your Health and Happiness. I am also most affectionately solicitous for my dear N. J. C. and T. to whom remember Yours.
     We long to hear of the Formation of a new Army. We shall loose the most happy opportunity of destroying the Enemy this Spring, if We do not exert ourselves instantly.
     We have from New Hampshire a Coll. Thornton, a Physician by Profession, a Man of Humour. He has a large Budget of droll Stories, with which he entertains Company perpetually.
     I heard about Twenty or five and twenty Years ago, a Story of a Physician in Londonderry, who accidentally met with one of our new England Enthusiasts, call’d Exhorters. The Fanatic soon began to examine the Dr. concerning the Articles of his Faith, and what he thought of original Sin?
     Why, says the Dr., I satisfy myself about it in this manner. Either original Sin is divisible or indivisible. If it was divisible every descendant of Adam and Eve must have a Part, and the share which falls to each Individual at this Day, is so small a Particle, that I think it is not worth considering. If indivisible, then the whole Quantity must have descended in a right Line, and must now be possessed by one Person only, and the Chances are Millions and Millions and Millions to one that that Person is now in Asia or Africa, and that I have nothing to do with it.
     I told Thornton the story and that I suspected him to be the Man. He said he was. He belongs to Londonderry.
    